

Exhibit 10.8
Pfizer Inc. Executive Annual Incentive Plan


I PURPOSE


The purpose of the Pfizer Inc. Executive Annual Incentive Plan (the "Plan") is
to attract and retain highly qualified individuals; to obtain from each the best
possible performance; to establish performance goals based on objective
criteria; to further underscore the importance of achieving business objectives
for the short and long term; and to include in such individual’s compensation
package an annual incentive component which is tied directly to the achievement
of those objectives. Such component is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), and would be deductible by the Company. In addition, each
annual incentive award earned under the Plan on or after January 1, 2005, the
receipt of which is not otherwise deferred under an eligible Plan of the Company
in accordance with Section 409A of the Code, is intended to be exempt from
Section 409A as a “short-term deferral” of compensation.


II DEFINITIONS


For the purposes of the Plan, the following terms shall have the following
meanings:


ADJUSTED NET INCOME: Income before cumulative effect of accounting changes as
shown on the audited Consolidated Statement of Income of the Company; provided,
however, that if income before cumulative effect of accounting changes is not
shown on such Statement, then Adjusted Net Income shall mean net income as shown
on such Statement.


AWARDS: The annual incentive awards made pursuant to the Plan.


BOARD OF DIRECTORS: The Board of Directors of Pfizer Inc.


COMMITTEE: The Executive Compensation Committee of the Board of Directors or any
successor thereto. The Committee shall consist solely of two or more "outside
directors" within the meaning of Section 162(m) of the Code.


COMPANY: Pfizer Inc. and its subsidiary Companies.


ELIGIBLE EMPLOYEE: An employee who is a member of the Company’s Corporate
Management Committee.


Grandfathered Benefits: Plan benefits that were earned and vested as of December
31, 2004 within the meaning of Section 409A. Grandfathered Benefits are subject
to the distribution rules in effect prior to the amendment of the Plan Effective
on January 1, 2008.


SECTION 409A: Section 409A of the Code and the regulations and other guidance
issued thereunder by the U.S. Treasury or Internal Revenue Service.


III EFFECTIVE DATE; TERM


The Plan is effective as of January 1, 1997, subject to approval by the
affirmative vote of a majority of shares voting at the Company’s 1997 Annual
Meeting of Shareholders, and shall remain in effect until such time as it shall
be terminated by the Committee.


IV AMOUNTS AVAILABLE FOR AWARDS


Awards with respect to any taxable year of the Company shall not exceed the
limitations specified in Section VI of the Plan.






--------------------------------------------------------------------------------





V ELIGIBILITY FOR AWARDS


The Committee may grant an award to an Eligible Employee if there is positive
Adjusted Net Income.


The Committee shall give consideration to the contribution made by the Eligible
Employee to achievement of the Company's established objectives and such other
matters as it shall deem relevant.


In the discretion of the Committee, Awards may be made to Eligible Employees who
have retired or whose employment has terminated after the beginning of the year
for which an Award is made, subject to Section VIII regarding the timing of
payment and the Committee’s certification as to the achievement of the
established objectives for such performance period, or to the designee or estate
of an Eligible Employee who died during such period.


VI DETERMINATION OF AMOUNTS OF AWARDS


The Committee has sole authority to determine the amount of any Award. The
maximum Award payable to an individual is .30% (three tenths of one percent) of
Adjusted Net Income for such year. The Committee has authority to exercise
discretion within the above maximum in determining the amount of individual
Awards.


VII FORM OF AWARDS


Awards under the Plan shall be made in cash subject to the limitations set forth
in Section VI.


VIII PAYMENT OF AWARDS


Awards may be made at any time following the end of the Company’s taxable year;
provided, however, that no Awards shall be made until the Committee receives a
report from the Company’s independent auditors stating the amount of Adjusted
Net Income for the year. The Committee shall certify, in writing, that the
amount of any such Award does not exceed the limitation under Section VI.
Notwithstanding the foregoing, any Award earned during the taxable year
commencing January 1, 2005 or later, the receipt of which is not otherwise
deferred under an eligible Plan of the Company in accordance with Section 409A,
shall be paid prior to the 15th day of the 3rd month of the taxable year
immediately following the taxable year in which the Award was earned, and as
such shall be exempt from Section 409A as a “short-term deferral” of
compensation.


IX SPECIAL AWARDS AND OTHER PLANS


Nothing contained in the Plan shall prohibit the Company from establishing other
special awards or incentive compensation plans providing for the payment of
incentive compensation to employees (including Eligible Employees).


X ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN


The Committee shall administer the Plan. The Committee shall have full power to
construe and interpret the Plan, establish and amend rules and regulations for
its administration, and perform all other acts relating to the Plan, including
the delegation of administrative responsibilities, that it believes reasonable
and proper and in conformity with the purposes of the Plan.


The Committee shall have the right to amend the Plan from time to time or to
repeal it entirely or to direct the discontinuance of Awards either temporarily
or permanently; provided, however, that (i) no amendment of the Plan shall
operate to annul, without the consent of the Eligible Employee, an Award already
made hereunder, and (ii) no amendment of the Plan that changes the maximum Award
determined payable to any Eligible Employee, as set forth in Section VI, or
materially amends the definition of Adjusted Net Income shall be effective
before approval by the affirmative vote of a majority of shares voting at a
meeting of the shareholders of the Company.








--------------------------------------------------------------------------------



Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and/or administration of the Plan shall be
final, conclusive and binding on all persons affected thereby.


Notwithstanding the foregoing, no amendment of the Plan shall apply to Awards
that were earned and vested (within the meaning of Section 409A) under the Plan
prior to January 1, 2005, unless the amendment specifically provides that it
applies to such amounts. The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent "material modification" to amounts
that are Grandfathered Benefits.


XI RIGHTS OF ELIGIBLE EMPLOYEES


Neither the Plan, nor the adoption or operation of the Plan, nor any documents
describing or referring to the Plan (or any part hereof) shall confer upon any
employee any right to continue in the employ of the Company.


No individual to whom an Award has been made or any other party shall have any
interest in the cash or any other asset of the Company prior to such amount
being paid.


No right or interest of any Eligible Employee in the Plan shall be assignable or
transferable, or subject to any claims of any creditor or subject to any lien.


XII MISCELLANEOUS


All Awards under the Plan are subject to withholding, where applicable, for
federal, state and local taxes.


Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.


The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Delaware (without regard to principles of conflicts of law).
Notwithstanding anything herein to the contrary, the terms of the Plan are
intended to, and shall be interpreted and applied so as to ensure that the Plan
provides only for the “short-term deferral” of compensation and as such shall be
exempt from 409A. Any provision of this Plan governing the timing or form of
payment of benefits hereunder may be modified by the Committee if, and to the
extent deemed necessary or advisable, to ensure such exemption from Section
409A. Nothing in this Section XII shall be construed as an admission that any of
the benefits payable under this Plan constitute “deferred compensation” subject
to the provisions of Section 409A.






